17229276
AILED ACTION

1. It is hereby acknowledged that 17/229276 following papers have been received and placed of record in the file: Remark date 04/13/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 


Claim Objections
4.  Claim1-20 objected to because of the following informalities:  Claims 1 and 14 and 20 disclose, immediately succeeding(ed).  It is unclear what is considered immediately succeeding, immediate as a time can be relative to a situation or person.  It further is not clear what a mark of the segments are. 
Claims 1 and 14 disclose “immediately preceding and concurrent”.  Here again, it is hard to clearly know what is considered to be immediately following as well as also being concurrent to the detection. The specification does not seem to provide further explanation or definition.  Appropriate correction is required.

Double Patenting
5.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,959.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to detecting event based on media.  The main difference is U.S. Patent 10,979,959 explains an encrypted streaming communication channel with the selected one of the primary communication network link and the secondary communication network link, which would be obvious for security and diversity or redundancy of the system.  


Instant Application (17/229276)                		   U.S. Patent (US 10,979,959) 
1. A monitoring system, comprising: at least one video camera configured to produce an image stream; 
5at least one buffer memory, configured to receive data representing the image stream, selectively preserve a first segment of the data representing the image stream and selectively overwrite a second segment of the data representing the image stream; 
a wireless communication network link to a communication network; 
and at least one automated processor configured to: 10detect an event based on at least one of an image, a sound and an acceleration; 
mark as a first segment, a portion of the data representing the image stream immediately preceding and concurrent with detection of the event; 
mark as a second segment a portion of the data representing the image stream which is not immediately succeeded by detection of the event; 
and 15control the wireless communication network link to communicate at least the portion of the data representing the image stream immediately preceding and concurrent with detection of the event over the communication network. 

1. A system, comprising: an input configured to receive streaming information; a primary communication network link comprising a wireless telephone network radio; a secondary communication network link comprising a wireless packet switched data network radio; at least one automated processing configured to execute programs downloaded from a remote location in a program execution environment, configured to: download an executable program and stored the downloaded executable program in a memory; select one of the primary communication network link and the secondary communication network link for communications; detect an event represented in the received streaming information by the executable program in the program execution environment; upon occurrence of the detected event, establish an encrypted streaming communication channel with the selected one of the primary communication network link and the secondary communication network link; store portions of the received streaming information in a memory buffer; communicate the received streaming information from the memory buffer through the encrypted streaming communication channel; manage the memory buffer in order to selectively delete the received streaming information which has been successfully transmitted, and retransmit information which is not successfully transmitted; and receive a digital communication signal through at least one of the primary communication network link and the secondary communication network link, which is processed by the executable program

 The remaining claims are similar to remaining patent application claims.  

Examiner’s Note:
If terminal disclaimer is filed claims will be considered for allowance.  

The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Rayner(WO01/2314A1) explains data sensor circuit responds to the triggering event, and may include data sensors coupled to vehicle systems such as a speedometer, tachometer, brake, turn signals or the like, or other data sensors such as an accelerometer or a vehicle position sensor. The triggering event may be, for example, a sudden change in acceleration indicative of an impending collision, or it may be a change in the signal provided by any such data sensor, including the image sensor. The capture circuit is coupled to the image sensor and captures a signal representing the video imagery by recording it in a digital memory, by transmitting it to a remote location, or by other suitable means. The capture circuit terminates capture of the signal in response to the data sensor circuit sensing a triggering event.  Incoming digitized data signals are written to memory locations in DRAM  in accordance with the addressing sequence until all allocated locations have been written to, at which time the data signals stored at the next location in the sequence are overwritten with further incoming data signals. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478